Citation Nr: 0210849	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disability from January 29, 1997 to December 10, 
1997; and in excess of 30 percent from February 1, 1998.  

2.  Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In July 1997 the RO 
denied a rating in excess of 10 percent for the service-
connected left knee disability, and service connection for a 
chronic low back disability.  In January 1998 the RO warded a 
20 percent rating for the service-connected left knee 
disability, effective from January 29, 1997.  In an April 
1998 rating the veteran was awarded a temporary total 
disability evaluation (38 C.F.R. § 4.30) for a period of 
convalescence effective from December 11, 1997.  

In February 2000, the case was remanded by the Board to 
obtain additional clinical information for the service 
connection issue, and for the RO to consider the left knee 
disability issue that was held in abeyance by the Board.  In 
February 2002, the RO awarded a 30 percent rating for the 
left knee disability effective from February 1, 1998.  

In that different effective dates and a period of 
convalescence have been granted for the left knee disability 
during the appeal, the Board will consider that issue as 
indicated on the title page.  The Board intimates no 
prejudice to the veteran in characterizing the issue in this 
manner.  


FINDINGS OF FACT

1.  From January 29, 1997 to December 10, 1997 the left knee 
disability is 

manifested by pain, but is not productive of more than 
moderate left knee impairment or left leg flexion limited to 
60 degrees or less or extension limited to 5 degrees or more.  

2.  From February 1, 1998 the veteran is in receipt of the 
maximum schedular evaluation for severe left knee impairment; 
the knee is manifested by pain, but it is not productive of 
left leg flexion limited to 60 degrees or less or extension 
limited to 5 degrees or more.  

3.  The chronic low back disorder is not shown during service 
or within one year after service, and is not shown to be 
etiologically related to a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability from January 29, 1997 to December 10, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261, 
5262 (2001).

2.  The criteria for a rating in excess of 30 percent from 
February 1, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71, Diagnostic Codes 5003, 5010, 5256, 5257, 
5259, 5260, 5261, 5262 (2001).  

3.  A chronic low back disorder was not incurred in or 
aggravated by military service; nor may it be presumed to 
have been so incurred or aggravated; and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of an increased evaluation 
for a left knee disability and service connection for a 
chronic low back disability, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulations.  The record in this 
case includes the veteran's service medical records, VA 
treatment records, along with private treatment records.  
Furthermore, the veteran has been afforded VA medical 
examinations to both evaluate as well as address any 
etiological relationship between his left knee and low back 
disorders.  With regard to providing assistance to the 
veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and increased 
evaluations.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  All information requested in the 
February 2000 Board remand has been obtained.  Also, in an 
April 2000 response to a request for information from the RO, 
the veteran identified medical treatment that he had had and 
essentially stated that any other pertinent records were not 
available.  Considering the foregoing, the Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Where a veteran served ninety (90) days 
or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

It has also been determined that service connection may be 
granted for non-service connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In Allen, it was held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service- connected disability.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Pursuant to the benefit of the doubt standard set forth in 38 
U.S.C.A. § 5107(b), after consideration of all the evidence 
and material of record, where there is an approximate balance 
of the positive and negative evidence, reasonable doubt is 
resolved in the veteran's favor.  In other words, only an 
approximate balance of the positive and negative evidence is 
required for a veteran to prevail.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


I.  A Rating in Excess of 20 percent for a Left Knee 
Disability from January 29, 1997 to December 10, 1997

The veteran sustained injuries and internal ligament damage 
to the left knee prior to and during service.  Post-service 
medical records reveal ongoing treatment for complaints of 
pain, swelling, and instability of the left knee.  
Degenerative changes in the left knee were also reported.  

An April 1997 VA X-ray of the left knee was negative.  A VA 
fee basis medical examination in April 1997 reported the 
veteran's complaints of (left) knee pain and instability.  
The physical examination revealed palpable arthritis 
medially.  Range of motion studies of the left knee were 
recorded as: 0 degrees extension and 134 degrees flexion.  It 
was indicated that no ligamentous instability of the left 
knee was found, and that an X-ray revealed minimal arthritis 
that was normal for a 77-year-old man.  The diagnostic 
opinion was that there was no evidence of instability of the 
(left) knee and that osteoarthritis was commensurate with 
age.  

In April 1997 a private physician reported that the veteran 
had (left knee) degenerative arthritis, popping, clicking, 
locking, giving way, and an old degenerative medial meniscus 
that required surgery.  

At the December 1997 personal hearing at the RO, the veteran 
complained that his left knee had never gotten better.  He 
testified that on occasion his family had witnessed his knee 
giving out and that at times he used a wheelchair.  

Submitted in conjunction with the December 1997 hearing was 
an August 1997 private arthrogram report of the left knee.  
The findings revealed a horizontal tear in the posterior horn 
of the medial meniscus, apical maceration in the anterior, 
and posterior aspects of the medial meniscus, consistent with 
degenerative fraying.  Statements from relatives of the 
veteran received in December 1997 reported his left knee 
symptoms.  

Left knee surgery was performed in December 1997.  The post-
operative diagnosis was medial and lateral meniscal tear and 
chondromalacia, medial femoral condyle.  


Analysis

From January 29, 1997 to December 10, 1997 the veteran's left 
knee disability was evaluated as 20 percent disabling under 
38 C.F.R. Part 4, Diagnostic Code 5257, knee impairment, and 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage.  

Under Diagnostic Code 5259 a 10 percent evaluation is 
available for symptomatic removal of semilunar cartilage.  No 
higher evaluation is available under that code section.  

Under Diagnostic Code 5257, a 20 percent evaluation 
contemplates moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
disability.  38 C.F.R. Part 4, Diagnostic Code 5257.  

The medical evidence from January 29, 1997 to December 10, 
1997 primarily reveals the veteran's complaints of left knee 
pain and instability.  It is noteworthy that a 
contemporaneous physical examination report in April 1997 
specifically indicates that there was no evidence of 
ligamentous instability of the veteran's left knee.  
Subsequently, though medical records confirm that the 
veteran's left knee was symptomatic, necessitating surgery 
where medial and lateral meniscal tears and chondromalacia 
were found and repaired.  However, once more it must be noted 
that objective evidence of left knee instability at the time 
was absent.  In this regard, it must be concluded that from 
January 29, 1997 to December 10, 1997 the clinical evidence 
does not show more than moderate left knee impairment.  There 
is also no medical evidence of ankylosis of the left knee 
(Diagnostic Code 5256) or tibia fibula impairment (Diagnostic 
Code 5262) which could warrant a higher disability 
evaluation.

It is important to note that evidence of degenerative changes 
or arthritis in the left knee was also reported during this 
timeframe, albeit reported as minimal and normal for the 
veteran's age.  However, considering the medical data 
presented it would be difficult to disassociate any left knee 
arthritis.  

X-ray evidence of arthritis of a knee necessarily warrants a 
separate evaluation under code 5003.  In Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court of Appeals for Veterans 
Claims held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  In VAOGPREC 23-97, the VA General Counsel held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
When the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  

Furthermore, even absent a definable limitation of motion, 
where there is functional disability due to pain supported by 
adequate pathology, compensation may be warranted.  When 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. §§ 4.40 and 4.59 allow for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97 
(Dec. 12, 1997).  In addition, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

At the April 1997 physical examination, range of motion of 
the left leg was shown as extension to 0 degrees and flexion 
to 134 degrees.  These findings indicate that the veteran did 
not meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or 5261, and a separate disability 
evaluation is not available under that criteria.  Some of 
limitation of motion of the left knee was existent, and the 
veteran complained of left knee pain.  However, review of the 
physical findings from that period of time are absent for 
objective evidence of pain on motion of the left knee or 
weakened movement, excess fatigability or incoordination.  It 
must be concluded that based on the overall clinical data at 
the time, no additional disability based on functional loss 
pursuant to 38 C.F.R. §§ 4.40, 4.45 or 4.59 is merited.  

The Board has considered the veteran's testimony, lay 
statements, and the overall clinical data.  The Board finds 
that from January 29, 1997 to December 10, 1997 his left knee 
disability picture did not approximate the criteria necessary 
for a higher or a separate disability evaluation.  See 38 
C.F.R. §  4.7.  Additionally, this case does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, requiring consideration 
on an extra-schedular basis.  38 C.F.R. § 3.321 (b).   


II.  A Rating in Excess of 30 percent for a Left Knee 
Disability 
from February 1, 1998

A VA fee basis medical examination was performed in June 
2001.  The veteran complained of constant left knee pain, and 
he reported that with certain activities his left knee 
"pops" out.  He was unable to stand or walk for prolonged 
periods of time due to increased left knee and back pain.  
Range of motion studies of the left leg revealed that flexion 
was 118 degrees active and 125 degrees passive; and that 
extension was 0 degrees active and passive.  It was reported 
that there was no fatigue, weakness or lack of endurance 
associated with the range of motion.  Faint retropatellar 
crepitus was reported.  There was no edema, effusion, 
instability, weakness, redness, heat, or abnormal movement of 
the left knee.  Medial joint line tenderness was reported.  
It was indicated that there were no signs of ankylosis or 
inflammatory arthritis.  There was no ligamentous laxity on 
testing of the left knee.  

The examiner stated that if he had to assign or estimate the 
range of motion limitation due to pain, fatigue, weakness or 
lack of endurance following repetitive use or flare-ups it 
would be approximately 15 percent.  It was reported that a 
May 2001 X-ray of the left knee revealed degenerative joint 
disease.  The diagnosis was: Left knee pain secondary to 
osteoarthritis.  The examiner opined that there was adequate 
pathology of the left knee to support the veteran's 
subjective complaints of pain, which was of moderate 
severity.  It was noted that there was no visual 
manifestation of pain on movement of the left knee, and that 
there was no functional impairment on an objective basis due 
to pain.  .  

Analysis

The veteran has been awarded a 30 percent rating for the left 
knee disability under Diagnostic Codes 5257-5259, effective 
from February 1, 1998.  In this regard, he is currently 
assigned the maximum evaluation allowed for knee impairment, 
recurrent subluxation or lateral instability (Diagnostic Code 
5257).  An increased rating, beyond 30 percent, is not 
warranted under Diagnostic Code 5257.  There is also no 
medical evidence of ankylosis of the left knee (Diagnostic 
Code 5256) or tibia fibula impairment (Diagnostic Code 5262) 
which could warrant a higher disability evaluation.  

Degenerative joint disease of the left knee has been 
reported.  However, the June 2001 medical examination did not 
reveal flexion limited to 60 degrees or less (Diagnostic Code 
5260) or extension limited to 5 degrees or more (Diagnostic 
Code 5261) in order to obtain a separate rating for 
arthritis.  See VAOGPREC 23-97.  In addition, the VA fee 
basis physician specified that while the veteran had left 
knee pain, it is noted that none was shown objectively, 
namely by visual manifestation of pain on motion, nor was 
there functional impairment due to pain.  It had also been 
reported that there was no fatigue, weakness or lack of 
endurance.  Remaining left knee symptomatology is adequately 
represented in the current 30 percent evaluation.  In this 
regard it must be stated that a separate evaluation based on 
pain or functional impairment pursuant to 38 C.F.R. §§  4.40, 
4.45 or 4.59 and Deluca is not warranted.  

From February 1, 1998 the veteran's left knee disability 
picture did not approximate the criteria necessary for a 
higher or a separate disability evaluation.  See 38 C.F.R. §  
4.7.  An exceptional or unusual disability picture requiring 
consideration on an extra-schedular basis is also not shown.  
38 C.F.R. § 3.321 (b).


III.  Service Connection for a Chronic Low Back Disability

Service medical records show treatment for a fall and 
injuries specifically related to the left knee.  The entire 
service medical records are absolutely negative for any 
complaints or findings referable to the low back.  

Post-service private and VA clinical records are absent for 
any complaints or findings referable to the back until late 
1995 or early 1996.  An undated VA clinical record from that 
time revealed the veteran's complaint of moderately severe 
kyphoscoliosis.  The diagnostic assessment was paravertebral 
muscle spasms secondary to scoliosis.  

In an April 1997 statement a private physician reported that 
the veteran had degenerative arthritis of the back from L5-
S1; a marked disc collapsed; slip of L5-S1; spinal stenosis; 
and loss of motion and pain radiating into the legs.  

At the December 1997 personal hearing, the veteran testified 
that he believed that either he or a surgeon from San Diego 
brought up the fact that standing he had stood on one leg for 
most of his life which resulted in automatic compensation.  
He stated that a surgeon had informed him that it was 
possible that he had a broken back and the veteran thought it 
occurred during service.  The veteran was unable to render 
the name of the surgeon he had spoken to about his back.  The 
veteran testified that he had a private physician who agreed 
with him concerning his back but he did not know why the 
physician did not put his opinion in writing.  He stated that 
he hurt his leg in service and that he was in traction for 
six weeks and that if he had a crack in his back it probably 
healed.  

In a December 1997 statement, the veteran's son related that 
as long as he could remember, the veteran slept on a board in 
his bed due to back problems.  

In a December 1997 medical report from a private physician, 
it was stated that the veteran had a severely arthritic back, 
with a marked disc collapse and a slip at L5-S1.  It was 
reported that the veteran had been told at some time many 
years ago that he may have had a fracture of the back causing 
the slip.  The physician opined that because the veteran's 
job required a lot of standing, abnormal pressure from one 
leg to the other may have contributed to some of the 
arthritis in his back.  

A private physician performed a physical examination in 
August 1998.  It was reported that the veteran complained of 
radiating low back pain, and that he had had (back) symptoms 
for 50 years.  It was stated that a specialist from a VA 
clinic had indicated the veteran might have had a broken back 
at some time.  The veteran reportedly indicated that his 
original injury occurred 50 years ago in the Army when 
someone fell on his back while playing a game.  The veteran 
reported that he had some pain at the time and was seen by a 
doctor but there was no record.  

The examination revealed an obvious deformity of the spine on 
the right and limited range of motion.  X-rays showed 
degenerative scoliosis collapse of L3; and disc space 
collapse at multiple levels.  The pertinent diagnoses were: 
Severe degenerative scoliosis; severe lumbar spondylosis with 
symmetrical collapse of L3; patient has significant deformed 
lumbar spine with degeneration and scoliosis; it was a 
possibility that he had a fracture at the L3 vertebral body 
many years ago that might be service related and may have 
caused a portion of his problem as well.  It was noted that a 
medical secretary had interviewed the veteran and a full 
history was taken and typed, and that available records had 
been reviewed.  

A May 2001 VA X-ray revealed scoliosis, severe degenerative 
joint disease changes, narrowing of the joint space, and 
partial collapse of L3 and L4.  

A VA fee basis physical examination was performed in June 
2001, and at the time it was noted that the veteran's claims 
folder had been reviewed.  It was reported that medical 
examinations from 1944 through 1952 revealed treatment for 
the veteran's left knee disability but not for the low back; 
and that treatment for back symptoms was reported in March 
1996.  In the veteran's medical history it was reported that 
in September 1941 he engaged in a physical maneuver when he 
landed on his back with his left leg underneath his back.  
The veteran reported that he began to have low back 
(symptoms) once he was released from the military, and that 
he got occasional treatment from a chiropractor and an 
osteopath.  The diagnoses were: Lower back pain secondary to 
advanced degenerative scoliosis and left knee pain secondary 
to osteoarthritis.  The physician opined that the veteran's 
lower back disability was not causally related to the service 
connected left knee disability, and that there was no 
association between development of scoliosis and the left 
knee disorder.  


Analysis

It is asserted by and on behalf of the veteran that an injury 
that he sustained to his low back during service is the cause 
of his current low back disability.  In the alternative, it 
is maintained that his service connected left knee disability 
is the proximate cause of his low back problem.  

A review of the entire service medical records is absolutely 
negative for any complaints or findings referable to the 
veteran's low back.  These records show that injuries were 
sustained to the left knee but as just indicated no low back 
pathology is shown.  Furthermore, the interim post-service 
clinical data does not reveal any treatment for low back 
complaints or symptoms until 1995 or 1996, more than 50 years 
after the veteran's period of military service.  

In support of his claim several statements have been 
submitted regarding the etiology and onset of the veteran's 
low back disorder.  It is noteworthy that the Board is not 
required to accept the medical authority supporting a claim, 
it must provide its reasons for rejecting such evidence and, 
more important, must provide a medical basis other than its 
own unsubstantiated conclusions to support its ultimate 
decision.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The 
December 1997 statement from a private physician opining that 
"abnormal pressure" from one leg to the other may have 
contributed to low back arthritis, could be construed as an 
insinuation that the service connected left knee disability 
is etiologically related to the veteran's chronic low back 
disability.  The December 1997 statement is speculative by 
the use of the terminology "may" have contributed to some 
of the arthritis in his back.  

Furthermore, a VA fee basis physician, who reviewed the 
claims folder, including service, VA, and private medical 
records and afforded a physical examination, conclusively 
opined in June 2001 that the veteran's back and service 
connected left knee disability were not etiologically 
related.  The VA fee basis physician's opinion was based on a 
review of the entire record, and it is not ambiguous, 
unclear, inconclusive or speculative.  As a result, the Board 
concludes that the VA medical opinion carries more weight 
than the December 1997 private physician's report advanced by 
the veteran.  In addition, with respect to aggravation of 
nonservice-connected condition by a service- connected 
condition, pursuant to Allen, it must also be concluded that 
no etiological relationship is shown between the service 
connected left knee disability and the veteran's chronic low 
back disorder.  

In August 1998 a private physician reported a medical history 
apparently related by the veteran that during service he 
sustained an injury to his back.  The physician then opined 
that it was a "possibility' that the veteran sustained an L3 
fracture related to service that led to his low back 
pathology.  The private physician's statement concerning a 
possibility of a back fracture in service is speculative and 
the service medical records contradict such an assertion.  
Moreover, although it was reported that that veteran's 
records were available, there is no indication that the 
private physician had access to the veteran's claims folder, 
to include his service medical records.  Therefore, without 
further explanation by the physician, it is apparent that his 
medical opinion regarding a service back injury is based on 
medical history related by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (unenhanced medical information 
recorded by a medical examiner).  Furthermore, a VA fee basis 
physician has indicated that the veteran's low back 
disability is secondary to advanced degenerative scoliosis.  
No other persuasive etiological medical evidence is offered 
in the veteran's favor. The Board finds that the opinion 
provided by the fee-basis examiner in June 2001 is more 
probative to the question at issue. Accordingly, the Board 
concludes that weight of the evidence is against the 
veteran's claim.  The Board finds that the chronic low back 
disorder is not shown during service or for many years after 
service, and is not shown to be etiologically related to the 
service-connected left knee disability.  


ORDER

Entitlement to a rating in excess of 20 percent for a left 
knee disability from January 29, 1997 to December 10, 1997 is 
denied.

Entitlement to a rating in excess of 30 percent for a left 
knee disability from February 1, 1998 is denied.  

Entitlement to service connection for a chronic low back 
disability is denied.  





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

